52 F.3d 322NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Jorene H. FLOREA, Defendant-Appellant.
No. 93-6016.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 28, 1993.Decided:  April 26, 1995.

Jorene H. Florea, Appellant Pro Se.  Douglas Cannon, Assistant United States Attorney, Greensboro, NC, for Appellee.
Before WIDENER and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Jorene H. Florea appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm.*  United States v. Florea, No. CR-88-33-G;  No. CA-92-392-2 (M.D.N.C. Dec. 2, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We find the Claims 1, 2, and 4 were properly denied because they are successive under Rule 9(b) of the Rules Governing Section 2255 Proceedings in the United States District Courts.  See Sanders v. United States, 373 U.S. 1, 15 (1963).  Claim 3 was properly denied because Florea failed to object to this enhancement at sentencing and no plain error is apparent.  See United States v. Davis, 954 F.2d 182 (4th Cir.1992)